        Case 1:19-cv-08450-LTS Document 10 Filed 09/16/19 Page 1 of 5




Christopher G. Salloum                                                 direct: 973-607-1267
Associate                                                             csalloum@lawfirm.ms



                                                 September 16, 2019

VIA E-COURTS

The Honorable Laura Taylor Swain, U.S.D.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street – Courtroom 17C
New York, New York 10007-1312

      R E:   Mormile v. Accurate Diagnostic Labs, Inc. et al.
             Docket No. 19-cv-08450-LTS

Dear Judge Swain:

      We represent defendants, Accurate Diagnostic Labs, Inc., Rupen Patel, John
Norton, and Nick Melchiorre (collectively, “Defendants”) in the above-referenced
matter.

      We are writing to respond to Plaintiff’s counsel’s September 13, 2019
declaration (the “Declaration”) purporting to request that the Court “defer
consideration” of the undersigned’s pending pro hac vice application (the “PHV
Application”). Feerick Decl., at ¶ 3. In support of this unorthodox request, Plaintiff
declines to raise substantive challenges to the merits of the PHV Application.
Instead, Plaintiff’s counsel says that the Court must wait until the undersigned
responds to a “good faith letter demand” Plaintiff’s counsel sent on September 12,
2019 (the “Letter”). See id., at ¶¶ 3 and 6.

       As explained below, the Declaration is a procedurally improper — and
intellectually dishonest — distraction, purposefully designed to avert the Court’s
attention from the “short and plain statement of the grounds for removal,” 28 U.S.C.

                         NEW JERSEY | NEW YORK | FLORIDA | COLORADO
                           1270 Avenue of the Americas, Suite 1808
                                  New York, New York 10020
                               t. 212.776.1834 | f. 212.586.0870
         Case 1:19-cv-08450-LTS Document 10 Filed 09/16/19 Page 2 of 5




The Hon. Laura Taylor Swain, U.S.D.J.
September 16, 2019
Page 2


§ 1446(a), that Defendants articulated, in good faith and grounded in law, in their
September 11, 2019 Notice of Removal. For this reason alone, the Court should reject
the Declaration in its entirety.

        The Declaration’s predicate driving force is Plaintiff’s Counsel’s professed
belief that the Court cannot decide the PHV Application until Plaintiff’s counsel
receives a written explanation from the undersigned “pertaining to the legitimacy or
illegitimacy of the timeliness and basis” of Defendants’ removal of this matter to this
Court. Feerick Decl., at ¶ 3. Notwithstanding that Defendants’ Notice of Removal
sets forth the clear and incontrovertible bases for removability, Plaintiff’s counsel
nonetheless claims that, absent such a written explanation, he is unable to take a
position on the PHV Application, lest he be left without a “reasonable assurance that
[the undersigned] is familiar with the Federal Rules of Civil Procedure, the Local
Rules, and Your Honor’s Individual Rules of Practice[.]” Id., at ¶ 7. Plaintiff’s counsel
does not cite to supporting authority and does not otherwise explain why the Court
should defer consideration of the PHV Application until the undersigned provides
him with the “reasonable assurance” he purports to require.

      The Declaration’s claims are as disingenuous as they are baseless. In truth,
Plaintiff’s counsel’s request for a written explanation arises from his belief that
Defendants’ Notice of Removal “appear[s] both untimely and without basis.” Id., at
¶ 5. The Declaration does not elaborate further on this assertion. Instead, Plaintiff’s
counsel appends a Letter that tries, but fails, to argue that removal was improper on
the basis that the Notice of Removal was untimely filed and does not establish the
requisite amount in controversy necessary to invoke this Court’s original jurisdiction.

       In so doing, Plaintiff’s counsel deceptively omits dispositive portions of the
removal statute, and, perhaps even more egregiously, wholly ignores that — as
Defendants already noted in paragraph 14 and footnote 2 of their Notice of Removal
— Plaintiff’s Verified Complaint and Amended Verified Complaint allege two
additional causes of action, not raised in Plaintiff’s first filing in this matter, that
specifically and respectively seek “punitive damages in the amount of five times the
amount due” and “treble damages.”

      In the Letter, Plaintiff’s counsel asserts that the Notice of Removal “ignores
the plain language demand for $74,000.” That is false. The Notice of Removal
expressly acknowledges that “the Amended Verified Complaint in the State Court
Action seeks to recover money damages in the amount of $74,000,” but states that the
        Case 1:19-cv-08450-LTS Document 10 Filed 09/16/19 Page 3 of 5




The Hon. Laura Taylor Swain, U.S.D.J.
September 16, 2019
Page 3


“amount in controversy requirement is nevertheless satisfied” and proceeds to
explain why. See Notice of Removal, at ¶ 14.

       In his argument to the contrary, the second paragraph of Plaintiff’s counsel’s
Letter attempts to rewrite the law by selectively quoting the removal statute to
misrepresent that the same provides only that “the sum demanded in good faith in
the initial pleading shall be deemed to be the amount in controversy[.]” That claim
constitutes an astonishing act of deception that the Court should not
countenance because the Letter purposefully omits dispositive statutory language
that immediately follows that which Plaintiff’s counsel quotes in the Letter. Indeed,
the law contains two express exceptions to the general rule that the sum demanded
in the initial pleading “shall be deemed the amount in controversy,” specifically
providing, in pertinent part, that “the notice of removal may assert the amount
in controversy if the initial pleading seeks . . . a money judgment, but the
State practice . . . permits recovery of damages in excess of the amount
demanded.” 28 U.S.C. § 1446(2)(A)(ii) (emphasis added).

       Contrary to the Letter’s claim that “no legal authority is supplied” to support
the proposition that, here, New York practice permits the recovery of damages in
excess of the amount demanded by Plaintiff, Defendants’ Notice of Removal, in fact,
explicitly cites to the New York Civil Practice and Rules (“CPLR”) for the proposition
that New York courts are empowered to “grant any type of relief within [their]
jurisdiction appropriate to the proof whether or not demanded.” CPLR § 3017
(emphasis added). Accordingly, the Notice of Removal’s assertion that the amount in
controversy requirement is satisfied is correct, and is grounded appropriately in the
express language of the removal statute and the CPLR. Cf. Dart Cherokee Basin
Operating Co., LLC v. Owens, 574 U.S. 81, 135 S.Ct. 547, 554 (2014) (“In sum, as
specified in § 1446(a), a defendant’s notice of removal need include only a plausible
allegation that the amount in controversy exceeds the jurisdictional threshold.”).
Plaintiff’s counsel’s contrary claims willfully misrepresent the law and the
clear contents of Defendants’ Notice of Removal. For these reasons, too, the
Court should reject the Declaration.

       The Declaration’s deficiencies do not end there. In paragraph 4 of the
Declaration, Plaintiff’s counsel states that the commencing document in this case, a
Summons with Notice, “detailed the claim was for $74,000, inclusive of attorneys’
fees” — just $1,000 shy of the $75,000 amount in controversy requirement established
by 28 U.S.C. § 1332(a). Feerick Decl., at ¶ 4. In the very next sentence of his
Declaration, Plaintiff’s counsel asserts, in absolute terms, that Plaintiff’s subsequent
         Case 1:19-cv-08450-LTS Document 10 Filed 09/16/19 Page 4 of 5




The Hon. Laura Taylor Swain, U.S.D.J.
September 16, 2019
Page 4


pleadings “did nothing to suggest that the amount in controversy satisfied the
requirements for diversity jurisdiction.” Feerick Decl. at ¶ 4 (emphasis added). That
is a bald-faced distortion. As Plaintiff’s counsel surely knows, and as Defendants’
Notice of Removal clearly explains, Plaintiff’s Verified Complaint and Amended
Verified Complaint raise two additional causes of action for alleged violations of the
New Jersey Labor Law (the “Labor Law”) and the New Jersey Independent Sales
Representative Act (“ISRA”), which Plaintiff did not allege in the Summons with
Notice. In so doing, Plaintiff’s subsequent pleadings expressly demand
additional relief beyond the $74,000 demanded in the Summons with Notice.

       Specifically, as alleged in the Amended Verified Complaint, Plaintiff demands
judgment against Defendants for the additional amounts of “treble damages of the
amounts due” with respect to the alleged ISRA cause of action, as well as “punitive
damages in the amount of five times the amounts due” with respect to the alleged
Labor Law cause of action. Insofar, therefore, as the Summons with Notice does not
assert a removable case, the removability of this case became clear by Plaintiff’s filing
of a Verified Complaint and an Amended Verified Complaint seeking quintuple
punitive damages and treble damages, respectively. See A.F.A. Tours, Inc. v.
Whitchurch, 937 F.2d 82, 87 (2d Cir. 1991) (“[I]f punitive damages are permitted
under the controlling law, the demand for such damages may be included in
determining whether the jurisdictional amount is satisfied.”).

       Since Plaintiff’s counsel does not elaborate on his wrong claim that the Notice
of Removal is untimely, Defendants need not respond here and will respond to the
same if Plaintiff files an appropriate Motion to Remand. By this letter, however, we
remind Plaintiff’s counsel that the Supreme Court of the United States has ruled that
“based on the history and text of section 1446(b), and the historic function of service
of process as the official trigger for responsive action by a defendant, the
commencement of the removal period could only be triggered by formal
service of process[.]” Whitaker v. American Telecasting, Inc., 261 F.3d 196, 202 (2d
Cir. 2001) (citing Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,
349-356 (1999)) (emphasis added). Insofar as the Court construes the Summons with
Notice to be the “initial pleading” within the meaning of 28 U.S.C. § 1446(b)(1) (which
we do not believe that it necessarily is) the commencement of the removal period was
trigged on the date of service of the same: August 12, 2019. Because the Notice of
Removal was filed on September 11, 2019, within thirty days from the date of service
of the Summons, the Notice of Removal is, therefore, timely.
        Case 1:19-cv-08450-LTS Document 10 Filed 09/16/19 Page 5 of 5




The Hon. Laura Taylor Swain, U.S.D.J.
September 16, 2019
Page 5


      In sum, Plaintiff’s counsel’s filing of the Declaration is baffling. It is unclear
what Plaintiff’s counsel hoped to achieve other than (1) argue, surreptitiously and
insincerely, that removal was improper by misrepresenting the relevant facts and
law and without the submission of an appropriate application to the Court; (2)
insinuate (without explanation) that the undersigned has conducted himself in an
unprofessional or unethical manner; and (3) introduce, improperly, evidence of
settlement discussions into the record of this case.

       For all the foregoing reasons, the Court should reject the Declaration in its
entirety. Indeed, in light of Plaintiff’s counsel’s conduct vis-à-vis the blatant
misrepresentations contained in the Declaration, as noted herein, we respectfully
submit that, if there were ever a time for the Court to exercise its sua sponte
discretion under Fed. R. Civ. P. 11(c)(3) to order an attorney to show cause why his
conduct (here, Plaintiff’s counsel’s filing of the Declaration) does not violate Rule
11(b), it is now.

      We thank the Court for its attention to this correspondence. Should the Court
require any additional information, we will endeavor to provide it.

                                               Respectfully submitted,

                                               MANDELBAUM SALSBURG, P.C.



                                               By: __________________________
                                                   Christopher G. Salloum
                                                   Pro hac vice admission pending
